 WAYCROSS SPORTSWEAR, INC.1.1(b) Post at its plant in Sylacauga, Alabama, copies of the attached notice marked"Appendix." ICopies of said notice to be furnished by the Regional Director forRegion 10, after being duly signed by an authorized representative of the Respond-ent, shall be posted by it immediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken bythe Respondent to insure that said notices are not altered, defaced, or covered byany other material.(c)Notify the Regional Director for Region 10, in writing, within 20 days fromthe receipt of this Decision, what steps the Respondent has taken to complyherewith?'In the event that this Recommended Order be adopted by the Board, the words "aDecision and Order" shall be substituted for the words "a Recommended Order of a TrialExaminer" in the notice. In the further event that the Board's Order be enforced bya decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."21n the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read : "Notify said Regional Director, in writing, within 10 days fromthe date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and inorder to effectuate the policies of the National Labor Rela-tionsAct, as amended, we hereby notify our employees that:WE WILL, upon request, bargain with Retail, Wholesale and Department StoreUnion, AFL-CIO, as the exclusive bargaining representative of the employeesin the unit described below with respect to rates of pay, wages, hours of em-ployment, and other conditions of employment and, if an understanding isreached, embody such understanding in a signed agreement.The appropriateunit is:All full time and regular part time employees at our Sylacauga, Alabama,plant including theengineeringdepartment, truck drivers, laboratory em-ployees and plant clerical employees but excluding driver-salesmen, officeclerical employees, professional employees, guards and supervisors as de-fined in the Act.HOME TOWN FOODS, INC., D/B/A FOREMOSTDAIRIES OFTHE SOUTH,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions, they may communicate directly with the Board's Regional Office, 528Peachtree-Seventh Building, 50 Seventh Street NE., Atlanta, Georgia 30323, Tele-phone 526-5741.Waycross Sportswear,Inc.andAmalgamated ClothingWorkersof America,AFL-CIO.Case 10-CA-6370.July 1, 1966DECISION AND ORDEROn May 16, 1966, Trial Examiner George Christensen issued hisDecision in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices and160 NLRB No. 10. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecommending that it cease and desist therefrom and take certain af-firmative action, as set forth in the attached Trial Examiner's Deci-sion.Thereafter, the Respondent filed exceptions to the TrialExaminer's Decision.No exceptions were filed by the General Coun-sel or the Charging Party.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to,a three-memberpanel [Chairman McCulloch and Members Brown and Zagoria].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the entirerecord in this case,' including the Trial Examiner's Decision and Re-spondent's exceptions thereto, and hereby adopts the Trial Examiner'sfindings, conclusions, and recommendations, as modified herein.[The Board adopted the Trial Examiner's Recommended Orderwith the following modifications :[1.Add the following as paragraph 2(b) and consecutively reletterthe present paragraph 2(b) and those subsequent thereto:["(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act, as amended, after dis-charge from the Armed Forces."[2.Add the following as the last paragraph :["IT Is FURTHER ORDERED that the complaint, insofar as it alleges un-fair labor practices not found herein, be, and it hereby is, dismissed."[3.Delete the text of the notice attached to the Trial Examiner'sDecision and substitute therefor the following :[WE WILL NOT discourage membership in Amalgamated cloth-ing Workers of America, AFL-CIO, or in any other labor orga-nization, by discharging or in any other manner discriminatingagainst our employees in regard to hire or tenure of employmentor any term or condition of employment.[WE WILL NOT interrogate employees about their union activ-ities, affiliation, or sentiments in a manner constituting interfer-ence, restraint, or coercion within the meaning of Section 8 (a) (1)of the Act; promise benefits to them for abandoning union mem-bership, support, or activity; threaten reprisals against them forunion membership, support, or activity ; or solicit and encourage'A motion to correct the official transcript was filed by the General Counsel after issu-ance of the Trial Examiner'sDecision and was therefore referred to the Board for rulingIn the absence of objections from the Respondent and inasmuch as the corrections in noway affect our Decision in this ease, the General Counsel's motion is hereby granted WAYCROSS SPORTSWEAR, INC.13employees to form, support, or utilize a "Grievance Committee"or other similar organization as a substitute for and instead ofAmalgamated Clothing Workers of America, AFL-CIO, or anyother labor organization, as their representative for the purposesof adjusting their disputes over wages, rates of pay, hours, andother conditions of employment.[WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organization, to form labor organizations, to join or assist theabove-named, or any other labor organization, to bargain collec-tively through representatives of their own choosing, and to en-gage in any other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrain fromany or all such activities.[WE WILL offer Leon Cowart immediate and full reinstatementto his former or substantially equivalent position, and make himwhole for any loss of earnings he may have suffered by reason ofhis discriminatory discharge.[All our employees are free to become or remain, or to refrain frombecoming or remaining, members of Amalgamated Clothing Workersof America, AFL-CIO, or any other labor organization.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEOn November 15, 1965,1 the Amalgamated Clothing Workers of America, AFL-CIO (hereafter called the Charging Party or the Union)filed a charge with the Na-tional Labor Relations Board(hereafter called the Board)alleging thatWaycrossSportswear,Inc. (hereafter called the Respondent or the Company)violated Section8(a)(1) and(3) of the National Labor Relations Act, as amended(hereafter calledthe Act).On January 16, 1966,the Board issued and served upon the Company aformal complaint based upon the charge.On January 25, 1966,the Company filedits formal answer denying the commission of any unfair labor practices.Pursuant to due notice,a hearing was conducted on March 22 and 23, 1966, atWaycross, Georgia, before Trial Examiner George Christensen.All parties wererepresented at and participated in the hearing, were afforded full opportunity toadduce evidence,to examine and cross-examine witnesses,to present oral argument,and to submit briefs.The General Counsel and the Company have filed briefs.Based upon my review of the entire record,observation of the witnesses, andperusal of the briefs, I make the following:FINDINGS OF FACT1.JURISDICTIONRespondent is a Georgia corporation with its principal office and place of businessatWaycross,Georgia.Through stock ownership,it is controlled by United PioneerCorporation of New York.It employs a work force at Waycross,Georgia, to man-ufacture men's wear.During the preceding calendar year, it manufactured finishedproducts valued in excess of $50,000 and shipped same either to its parent companyinNew York or to persons designated by its parent company outside Georgia.Re-spondent is an employer engaged in commerce within the meaning of Section 2(2),(6), and(7) of the Act.iAll dates refer to 1965 unless otherwise noted 14DECISIONS OF NATIONAL LABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe Charging Partyis a labor organizationwithinthe meaningof Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and issuesThe Union commenced an organizational campaign among the Company's em-ployees in July of 1965, conducting several meetings and soliciting union authoriza-tion cards through July, August, and early September.Leon Cowart and RichardChadwick,2 among others, attended union meetings.Cowart was very active ontheUnion's behalf, successfully soliciting a number of union authorization cardsfrom his fellow employees.On September 16, , the Union caused a lettter to bedelivered notifying the Company that a majority of the employees had selected theUnion as their representative for collective-bargaining purposes, requesting recogni-tion and bargaining, and offering to prove its majority status before a neutral partyOn September 17, a committee of company employees, including Cowart and Chad-wick, sought and secured an audience with Company Manager John Alderman toinform him they had signed union authorization cards, that they had solicited andsecured such cards from other employees, that they intended to continue to workactively for the Union, and their reasons therefor.Their further purpose was toplace the Company on notice concerning their identity as the union leadershipamong the employees to protect themselves against possible discriminatory treatmentby the Company for their union affiliation and activities on some other pretext andclaim of ignorance of their union affiliation and activity.Shortly atfer receipt of the union communication and the visit by the union com-mittee, the Company informed the Union that it doubted its majority status.OnSeptember 20, the Board received the Union's petition for certification as the ex-clusive collective-bargaining representative of the Company's production and mainte-nance employees.Beginningin September and continuing through to a November 19 Board-conductedelection resulting from the union petition, John Alderman and other managementrepresentatives conducted a series of individual interviews with most if not all of theCompany's employees in the unit sought.Over that same time period, AssistantPlant Manager John Yarberry and other management representatives conducted fre-quent employee mass meetings on company property during working time (the em-ployees were compensated for the time spent in attendance at such meetings).It is charged that in the course of the individual interviews and mass meetingsmanagement officials not only unequivocally voiced the Company's hostility andopposition to union representation of the employees, but also coercively interrogatedits employees concerning union membership, support, activities, and desires; promisedbenefits for abandoning the Union, threatened reprisals for continued support andactivities on behalf of the Union and solicited and encouraged its employees to adjusttheir differences with the Company over wages, hours, rates of pay, and workingconditions through a "Grievance Committee" (which appeared after the Companyreceived the Union's recognition request) instead of through the Union and as asubstitute therefor.It is also charged that 11 days before the November 19 Board election the Com-pany discharged Leon Cowart because of his membership in and activities on behalfof the Union and to discourage other employees from union membership, support, oractivities.The Company denied any coercive interrogations, promises of benefit, threats ofreprisal or encouragement, and solicitation of abandonment of the Union and sub-stitution of a "Grievance Committee" for adjustment of employer-employee differ-ences, alleged that it discharged Leon Cowart for cause, and denied any violation ofSection 8(a)(1) and (3) of the Act.2While at all times pertinent to this proceeding Chadwick was in charge of the Com-pany's shipping room and directed the work of the shipping room employees (includingCowart), from the commencement of the Union's campaign in July to October 14, Chadwickattended union meetings and participated in union affairs on the basis of his representa-tion that be did not have the power to hire and fire and therefore was not a supervisor.His union attendance and participation ceased on October 14 when the Company andUnion stipulated In a representation case proceeding involving the same parties (Case 10-RC-0471) that Chadwick was a company supervisor. The complaint alleges and theanswer admits that at all times pertinentChadwickwas a company supervisor. WAYCROSS SPORTSWEAR, INC.15The issues are whether or not the Company by its officials: (1) coercively inter-rogated its employees concerning their or other employees'union membership, ac-tivities,and desires;(2) promised benefits to its employees for abandoning theirunion membership,activities,or support;(3) threatened reprisals against employeeseither for their union membership, activities, or support or unless they abandonedsame;(4) solicited and encouraged employees to form, support,and utilize a"Grievance Committee" to adjust their differences with the Company over wages,rates of pay,hours and conditions of employment instead of and as a substitute forforming, supporting,and utilizing the Union for that purpose;and (5)dischargedLeon Cowart because of his union membership, support, and activities and to dis-courage other employees' union membership,support, and activities or for cause.B. The alleged 8(a) (l) violations1.The nature of the Company's campaign against the UnionOn becoming aware in September of the success the Union was experiencing in itsorganizational campaign among the Company's employees, and particularly afterreceipt on September 16 of the Union's notice of majority status and request forrecognition and bargaining,the Company commenced a countercampaign to weanemployee support away from the Union, intensifying its efforts as the election date(November19) neared.The countercampaign was conducted primarily throughcompulsory employee attendance at individual interview sessions, mostly with PlantManager Alderman, who interviewed 75 percent of the employees, and mass meet-ings,whose frequency accelerated to a daily basis immediately prior to the election,which were usually addressed by Assistant Plant Manager John Yarberry. Super-visors Jeanette Bryant and Richard Chadwick also conducted the individual em-ployee interviews.The employees did not suffer any loss in compensation for thetime spent at the many interviews and meetings,held on company property duringworking hours.Shortly before the election, a union committeeman was dischargedfor, as company officials put it at the time, soliciting union membership on companytime and property.2.Privileged communicationsOne common and unmistakable message was communicated to the employees atall the interviews and meetings-that the Company was hostile and opposed to unionrepresentation of its employees.This was communicated,inter alia,by statementsthat: the Company could not afford a Union, since it could not meet the union stand-ards because it was not a profitable operation and could not increase its labor costs;theUnion could not get anything from the Company for the employees that theemployees couldn't secure directly from the Company; and choosing union representa-tion would expose the employees to increased obligations for union dues and otherunion levies of undefined magnitude without any corresponding benefit, etc.Yarberry, Chadwick, and Bryant did not testify.Alderman, who did, describedthe interviews and meetings as intended to "find out what their gripes were.and.to explain to them my position regarding the union activity."Had heand the other company officials truly confined themselves to this, to expression ofthe Company's opposition and hostility to union representation of the employees, tothe Union itself, and the reasons therefor,as set forth above, such communicationwith its employees would be privileged under Section 8(c) of the Act.3.Communications violative of the ActI find,however,that various statements made by company official in the course ofthe interviews and meetings to communicatetheCompany'santiunion views andlearn the nature of the employees'grievances exceeded the permissible limits of suchcommunication and constituted the acts charged;i.e.,coercive interrogation,threatof reprisal-including carrying out of such threat(discharge),promise of benefit, plussupport and encouragement for employee abandonment of the Union,and substitu-tion therefor of a "Grievance Committee"to adjust employer-employee disputes, allas set forth below:a.By Plant Manager John AldermanAt a September 17 conference held between Plant Manager Alderman and a unioncommittee of company employees the day after Alderman received notice of theunion majority and demand for recognition and bargaining, the spokesman for thecommittee informed Alderman that each of the committeemen had signed unionauthorization cards and secured them from others"in case he fired one of us and 16DECISIONSOF NATIONALLABOR RELATIONS BOARDdidn't say why."Alderman then asked the spokesman to identify the employeeswho had signed cards and also wanted to know how many employees had signedcards.3On October 1, Alderman called employee Flora Harris into his office.Uponher arrival, he informed her he had called her in to discuss the Union.AldermansolicitedHarris' views on just how she thought the Union would help the employees.After she mentioned job security, then insurance, and then wages, Alderman statedthat he "was fixing to go out and give you people a raise without you having to payunion dues."Alderman further stated that if the Union were voted in, he wouldlose his job, and asked Harris to vote against the Union.Near the end of October, Alderman called employee Mary Wood into his officeand asked her if she knew what was going on. She told him she knew a little.Alderman asked her if she knew that when members of the Union went on strike outwest, the Union could take money out of the checks of the Company's employees whowere members and send it to the strikers.He also asked her what she would do ifany union people became sick (she had been off sick since August 25 and did notreturn to work until November and had stopped in to sign an insurance form at thetime Alderman saw her and called her into his office). She replied that she did notknow.Alderman also asked her what she would do if the union people came tosee her.b.By Shipping Room Supervisor Richard ChadwickDuring the latter part of October, Shipping Room Supervisor Chadwick questionedemployee Leon Cowart concerning the activities of the Union, who was supportingtheUnion, and whether he (Cowart) continued to support the Union.Cowartasked the Union what he should tell Chadwick.He was advised to tell Chadwick heno longer supported the Union. (Chadwick knew Cowart previously had been aunion supporter and committeeman-see footnote2, ibid.)On November 1, Chad-wick again approached Cowart and told him he could help him get out of the Union,that he could get Alderman to let him back with the Company.Cowart asked whathe would have to do.Chadwick said Cowart would have to publicly renounce theUnion, make a speech for the Company and against the Union. Cowart said hedid not think he could do that because he would not like to let down the people hehad secured cards from (he had secured 11 union authorization cards from otheremployees), but that he would think about it.On November 2, Chadwick askedhim if he had thought about it.Cowart said he had and decided not to come outof the Union.Chadwick then stated that the Company had something on Cowartthat would cause him trouble, might cause loss of his job.Cowart said he had notdone anything.Chadwick said he didn't know of anything either and didn't knowwhat it was the Company had on him.Chadwick again asked Cowart what he wasgoing to do.Cowart said he didn't know.On November 3, Chadwick again ap-proached Cowart and asked him if he was staying with the Union or coming out.Cowart said he was staying in.c.By Assistant Plant Manager John YarberryOn November 8, her first day back at work following an absence dating fromAugust 25 due to illness, employee Mary Wood was approached by Assistant PlantManager John Yarberry.He said she was the only one he had not talked to yet;that he knew her husband Raymond had been "done dirty," but that "when thingswas over with, and when business picked up, he would make him a cutter." 4 Yar-berry then told Wood not to let what he said influence her vote.3Alderman partially corroborates the committeeman testimony with regard to the state-ment by his testimony that "I asked if there were any more," after being informed by thecommitteeman that they had signed cards.Note : The complaint does not specify thisstatement as one of the alleged violations of Section 8(a) (1) of the ActHowever, itoccurred in the course of the employee interviews and meetings, grew out of and is closelyrelated to the other 8(a) (1) charges, there was no objection to its admission, and it wasfully litigated, so findings are entered with regard thereto.(New EnglandWeb, 135NLRB 1019;Thompson Ramo Wooldridge, Inc.,132 NLRB 993;Rocky Mount Natural GasCompany,140 NLRB 1191.)4Yarberry left the Company in December and formed his own companyShortly there-after, he hired both Mary Wood and her husband.Mrs Wood, however, had no knowledgewhatever of Yarberry's intention to leave the Company and open his own plant at thetime of the November 8 conversation. -WAYCROSS SPORTSWEAR, INC.17Between the time it received the Union's notice of majority status and demand forrecognition and bargaining and the time the Board election was held (September 17-November 19),the Company required its employees to attend numerous mass meet-ings during working hours at the plant.Assistant PlantManager John Yarberrywas the most frequent speaker.PlantManager John Alderman,the president andsecretary of the Company'sparent organization,Messrs.Keesler and Besen ofUnited Pioneer Corporation of New York, Company Counsel Bennett, and othersalso attended and participated in varying degreesThe meetings increased in frequency as election time drew closer. In the laterphases(during October through November 19), Yarberry repeatedly exhorted theemployees to keep employer-employee relations within the four walls of the plant.He first suggested they bring their grievances to a committee consisting of himselfand other supervisory employees;he changed his position, however, during the samemeeting, to advocate formation of a "Grievance Committee"of employees to whichaggrieved employees might bring their grievances over wages,rates of pay,hours orconditions of employment for handling by that committee with* first,first line super-vision(departmental supervisors);second, Yarberry; third, Alderman; and,finally,Keesler.Yarberry stated that by employee resort to the"Grievance Committee"instead of the Union to resolve such matters,"we could keep it in the plant"; "wewouldn'thave to pay union dues"; "we could settle our grievances inside the plant";"There wasn't anything that we couldn'tdo ourselves without having the outsiderscalled in to do it for us."; "He would like for us to drop the Union and form agrievance committee."Yarberry also stated that a "Grievance Committee" hadbeen formed and that the"Grievance Committee" and he had agreed to conduct afish fry on company time and property immediately prior to the election.At a mass meeting held November 5, Yarberry also told the assembled employeesthat if they would vote against the Union, all would be forgiven and no one would befired for union activity.5d The context of the statementsI find that all the remarks set out above were made by the company officials towhich they are attributed and credit the testimony to that effect.The testimonyconcerning the remarks of Assistant Plant Manager Yarberry, Shipping Room Super-visor Chadwick,and Counsel Bennett was uncontradicted;the testimony concern-ing the remarks of Plant Manager Alderman and United Pioneer President Keeslerwas for the most part uncontradicted and for the most part corroborated on rebuttal.It should be further noted that the remarks discussed in detail above were madein conjunction with and as part of the general and consistent company expression ofits hostility and opposition to union representation of its employees.4.Borderline statementsThe complaint charges that on Septetmber 15, Sewing Room Supervisor Bryantcoercively interrogated an employee concerning union membership,activities, anddesires.The evidence discloses that on that date Supervisor Bryant approachedemployee Flora Harris at her machine and asked if Harris had heard anything moreabout the UnionHarris explained that Bryant was referring to a preceding con-versation between Harris and employee Taylor when Taylor in July asked Harrisabout the union campaign and Harris truthfully told Taylor she had not heard any-thing about the Union-apparently Bryant was present at the conversation.Harrisreplied that yes, she had heard about the Union.Bryant then commented"Well, Idon't believe it.", stood a few minutes,then said "Flora, it it so'?", to which Harrisreplied, "Yes,I'm afraid it is, Jeanette."Bryant repeated"I just don't believe it."Harris further testified that she believed Bryant was attempting to draw informationfrom her concerning the union campaign.As Yarberry had informed the employees at a preceding mass meeting,a fish frywas held at the plant during working hours about November 17, 2 days before theelection.The assembled employees were addressed by Keesler,Alderman, andBennett.Bennett spoke of his efforts to bring new businesses to Waycross and thedifficulty he had experienced in persuading the parent organization to locate the Com-pany at Waycross,Georgia.He was later queried concerning whether employees whovoted for the Union in the election would be discharged and replied in the negative.See Note, footnote 3, sbid.257-551-67-vol 160-3 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDHe was then asked the reason for Cowart's discharge 9 days previous and replied itwas his understanding that Cowart was discharged for soliciting union membershipon company time and property. President Keesler of the parent organization fol-lowed Bennett, confirmed that United Pioneer had originally intended to locate inAlma but had been persuaded to come to Waycross; that expenses were heavy andtheWaycross plant was operating in the red; and that if necessary, he could closethe plant.6C. The alleged 8(a)(3) violationIn July of 1965, Leon Cowart was employed in the Company's shipping room.He signed an authorization card for the Union at its first (July) meeting and sub-sequently secured 11 cards from other company employees.His supervisor, RichardChadwick, attended union meetings with Cowart up to October 14 (see footnote 2,supra).On September 17, both Cowart and Chadwick were part of the union committeewhich met with Plant Manager Alderman for various purposes (see III, B, 3, a,supra).After the October 14 disclosure of Chadwick's status as a supervisor (see footnote2, supra),Chadwick questioned Cowart concerning his union affiliation, support, andactivities, solicited his withdrawal from and public denunciation of the Union andthreatened his job if he did not comply (see III, B, 3,b, supra).On November 5 (a Friday), Cowart tore up a leaflet distributed by the Companyat one of its mass meetings.The following Monday, at another mass meeting calledby the Company, Assistant Plant Manager Yarberry referred to an employee tearingup a company leaflet the preceding Friday and commented that some people havetheir minds made up and cannot be changed.That afternoon (November 8), Cowart was called into Plant Manager Alderman'soffice in the presence of Assistant Plant Manager Yarberry and United PioneerCorporation Secretary Besen and informed by Alderman that he was discharged forbreaking the law-either the National Labor Relations Act or the Taft-Hartley Act,Alderman didn't know which-by soliciting employees to sign union authorizationcards on company time and property.Cowart denied the charge.Alderman repliedthat he had a signed statement proving the charge and could get moreAt a subsequent visit to Alderman's office, Cowart asked if he could see the state-ment to learn what he was supposed to have done.Alderman refused to show itto him or disclose its contents, saying it was in the hands of the Company's attorney.?There have not been any further contacts between Cowart and the Company.TheCompany at all times since the discharge has refused to reinstate Cowart to hisformer or substantially equivalent employment.About November 17, Company Counsel Bennett confirmed that Cowart had beendischarged 9 days previous for soliciting other employees on behalf of the Union oncompany time and property (see III, B, 4,supra).No evidence was produced concerning the existence of any company rule prohibit-ing solicitation for the Union on company property during working hours.On thecontrary, it is clear that solicitations were permitted by the Company freely for nu-merous causes on company property during working time, including solicitations forgifts to management officials, churches, etc.At the hearing, the Company cited a different reason from the one given Cowartfor his discharge and announced to all the employees at the November 17 mass meet-ing.At the March 22, 1966, hearing, the Company stated that Cowart was dis-charged for committing an illegal trespass by entering the plant after working hours,thereby violating a rule against employee presence at the plant outside his scheduledworking hours.The only evidence concerning this "rule" was testimony by Plant Manager Alder-man and Plant Janitor William A Daughtry to the effect that sometime afterDaughtry's hire in 1965 Alderman told Daughtry not to permit anyone in the plantafter working hours.There was no evidence that this alleged rule was ever publishedto the employees.Cowart denied any knowledge of any such rule; his denial iscredited.Employee Courson testified that Keesler said "He (Keesler) could close the doors, ifnecessary" , Plant Manager Alderman testified that "When somebody asked him (Kessler)ifhe could close the plant, I think he said he could if he wanted to."Also see Note, foot-note 3, ibad.?Plant Manager Alderman corroborated Cowart's testimony concerning these exchangesbetween them.Yarberry and'Besen were not called to testify. WAYCROSS SPORTSWEAR, INC.19The Company attempted to establish Cowart's violation of the alleged no-solicitation and/or no-trespass rules by Janitor Daughtry.Daughtry testified that during the afternoon of Friday, September 9, Cowart toldhim he was coming to see Daughtry that evening at the plant; that he found the frontdoor of the plant open about 7 or 7:30 p.m.; about 7:30 p.m. he telephoned PlantManager Alderman, informed him the front door was open and requested thatAlderman come lock it (Daughtry did not have a key to it); Alderman agreed to doso; about 8 p.m. he saw Cowart inside the plant near the front door; Cowart engagedhim in conversation, soliciting his support of the Union; they talked about 5 to 15minutes and then he went back to work; he did not see Cowart enter the plant anddid not see him leave the plant; he checked the front door about 10 p.m. and foundit locked; and he did not see Alderman at any time that evening.Daughtryon cross-examinationconceded that he discussed the Union several timeswith Cowart at the plant during breaks in Cowart's working hours at the plant (therewas one shift at the plant-on which Cowart worked-which ended at 4 p m.;Daughtry normally arrived about 2 p.m. and worked to 10 p.m.), that in one of thoseconversations Cowart offered to send a union representative to Daughtry's home,that he accepted Cowart's offer and a union representative did call on him at hishis home.Daughtry reiterated on cross-examination that he did not see Cowartenter or leave the building and that he did not see or talk to AldermanHe alsotestified that he neither told Cowart not to come to the plant after working hours norto leave the plant when he saw him there, and that Alderman about a month laterasked Daughtry to confirm that Cowart had been there.Daughtry was then confronted with his sworn affidavit executed December 8 inwhich he stated:He (Cowart) got to the plant around 8 or 8.30 p.m. on this night and come inthe front door. . . This was the only time I talked to him. I talked toCowart close to the front office in the plant as this was where I was clean-ing.This was the only time that I ever talked to him about the Union.During the time that we were talking, Mr. Alderman came to lock the door andfound him talking to me..Mr. Alderman did not speak to me..When I saw Mr. Alderman, he came in the front door and came into his officeand I never saw him again.Cowart left by the front door he came in and Mr.Alderman had to be in his office at the time because the front door was notlocked at the time. . . .Quite a while after this, Mr. Alderman called meinto his office and he asked me what Mr. Cowart was in the building for andI told him it was concerning the Union.Daughtry was then asked whether the affidavit was true and responded that itwas.He later attempted to explain one major discrepancy between the affidavit andhis testimony (whether he saw or talked with Alderman) by saying that "In my visionI thought I saw a man come in and go in Mr. Alderman's office and I thought it washim, but it was really my imagination is what it was."Daughtry did not explain theother discrepanciesDaughtry's veracity was further impugned by Plant Manager Alderman.Afterverifying his September 9 receipt of a telephone call from Daughtry requesting hecome and lock the plant's front door, driving to the plant with his family to do so,Alderman stated that he entered the plant, that he saw and conversed with Daughtry,that he did not see Cowart at any time, and that he entered and spent some time inhis office, thereafter leaving and locking the door as he left.Alderman further stated that he heard an automobile leave the vicinity while hewas in his office, which later caused him to suspect someone had been there, but thathe did not see any automobile 8 or the driver either in the parking lot in front ofthe plant (his car was parked at the front door) when he arrived nor when he left.Alderman also contradicted Daughtry's statement that he asked Daughtry ifCowarthad been at the plant that night; that he asked Daughtry ifsomeonewas atthe plant that night and received the reply that Cowart "and another boy" werethere (Alderman said he "asked some questions" but never learned the identity ofthe alleged "other boy").8 There was no credible evidence concerning the description, ownership, or driver identityregarding the automobile allegedly at the plant about 8 p in September 9 ; Alderman testi-fied heheardan automobile drive off but saw neither the automobile nor its driver. Alder-man's testimony that he received a report of the presence of a white car at the time wasadmitted for the sole purpose of establishing the reason he conducted an investigation andquestioned Daughtry and not as evidence that a white car was present. In any event,Cowart's testimony that his automobile is green and white is credited. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlderman stated that he debated the advisability of telling Cowart that he wasdischarging him on November 8 either for theft or for an illegal trespass committedon September 9, but decided against giving Cowart either of those reasons becausehe could not find anything missing and he doubted that an illegal trespass had beencommitted because the plant's front door was open, and Cowart might sue him andthe Company for damage to his reputation by reason of a false charge of commissionof an illegal act; that he therefore decided to tell Cowart he was being discharged forsoliciting for the Union on company time and property because "that seemed to bethe best reason to give since I didn'thave any direct proof of illegal entry or theft "Alderman then stated his real reason for deciding to discharge Cowart-becauseCowart "had made statements to the effect that he couldn'tbe fired because he wasa member of the Union"and "You don't like anybody going around in your plantmaking a statement that the boss can't do so and so."Cowart testified that he had several conversations with Daughtry during breaks atthe plant with regard to the Union,that he offered to have a full-time union rep-resentative call on Daughtry at his home and did cause such a call to be made, thathe didn'thave any reason to talk to Daughtry after working hours since he had thatopportunity during working hours, and that he never visited the plant and talkedto Daughtry outside hours he was at the plant to work.Cowart's timecard for September 9 does not contain a time stamp for the end of hisworkday but rather shows a handwritten entry, in the same hand and red ink as thedaily and weekly totals, of "5:45," which confirms Cowart's testimony that shippingroom employees such as he often work at the plant after the 4 p.m. close of thesingle production shift and lends added credence to his denial of entry into or pres-ence upon the plant premises outside the hours he was assigned to work.In view of the many contradictions between Daughtry's testimony and his affidavit,Alderman's testimony,and Cowart's testimony, plus Daughtry'sevasiveness, hesi-tancy, and the lame and unconvincing nature of his explanation or failure to explainthe inconsistencies between same,and in view of the straightforward,reasonable,corroborated,and unhesitating testimony of Cowart,I credit Cowart's statement thathe never entered into nor was present upon the plant premises on September 9 or anyother date outside of the times he was scheduled to work there and discredit anyDaughtry testimony to the contrary.It is my further finding that Alderman,searching for a pretext to discharge Cowartbecause of his resentment that Cowart had the temerity to proclaim that the laborlaws of the United States protected him against discriminatory discharge for his open,known, and aggressive union membership and activity and his refusal to renouncesame and "come out for the Company" and in order to intimidate other employeesfrom similar free exercise of their rights under Section 7 of the Act,prevailed uponDaughtry to support his admittedly fabricated statement to Cowart that the reasonfor his discharge was his solicitation of other employees for the Union on companytime and property or the later fabrication that the reason was his commission of anillegal treaspass on company property on his own time(a reason which he hadoriginally thought about,plus theft,but rejected as indefensible and possibly exposinghim and the Company to legal liability)The foregoing credibility resolutions are entered in the event further review of thisDecision necessitates their consideration;the delay of a remand may thereby beavoided.D. Concluded findingsI find and conclude that in the course of an antiunion campaign conducted by theCompany among its employees between the time the Union notified the Companyof its majority status and requested recognition and bargaining and the time the Boardconducted a representation election with regard to such employees,the Companyviolated Section 8(a) (1) of the Act:1.On September 17, by Plant Manager John Alderman's coercive interrogation ofthe spokesman for a group of the Company's employees who had formed a unioncommittee concerning the identity and number of the Union's supporters among theemployees;2.On October 1, by Alderman's coercive interrogation of employee Flora Harrisconcerning her union desires and indirectly promising a wage increase to the em-ployees if they abandoned the Union;3.Near the end of October, by Alderman's coercive interrogation of employeeMary Wood concerning her union desires;4.On November 1, 2, and 3, by Supervisor Richard Chadwick'scoercive inter-rogation of employee Leon Cowart concerning his union membership,support, and WAYCROSS SPORTSWEAR, INC.21activities, solicitation to renounce his union membership, support, and activities andpublicly denounce the Union, and implied threat of disciplinary action for failure toso renounce and denounce;5.On November 8, by Assistant Plant Manager John Yarberry's effort to influenceemployee Mary Wood's union desires with regard to union representation by promis-ing to recall her husband Raymond;6.On various dates in October and November, by Assistant Plant Manager JohnYarberry's solicitation and encouragement of the Company's employees to form,support, and utilize a "Grievance Committee" composed of employees favored andrecognized by the management for the purpose of adjusting employee disputes withthe Company over wages, rates of pay, hours, and other conditions of employmentrather than and as a substitute for the formation, support, and utilization of the Unionfor such purpose.I further find that the Company during and as part of that same antiunion cam-paign violated Section 8(a)(3) of the Act by discharging Leon Cowart 11 days be-fore the Board election because of his union membership, activities, and support andto discourage other employees from such membership, activity and support, and notfor cause; that the reason the Company gave on November 8 to Cowart, the reasonthe Company gave in its opening statement to me on March 22 and the reason theplant manager gave on his testimony on March 23 were all pretexts to disguise theCompany's real motive as just expressed above.I also find that in view of the foregoing concluded findings and the closeness of theSeptember 15 exchange between Supervisor Bryant and employee Harris and theremarks of United Pioneer President Keesler to the assembled employees aboutNovember 17 to the dividing line between the permissible under Section 8(c) andthe coercive under Section 8(a)(1), the purposes of the Act will be best served bydismissal of these charges as violations of the statute, and their dismissal is thereforehere recommended.IV.EFFECT OF THE UNFAIR LABOR PRACTICES ON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowof commerce.V.THE REMEDYHaving found that the Respondent engaged in certain unfair labor practices it isrecommended that the Respondent be ordered to cease and desist therefrom and totake affirmative action of the type conventionally ordered in such cases as providedin the Recommended Order below, which I find to be necessary to remedy and re-move the effects of the unfair labor practices and to effectuate the policies of the Act.Having found that the Respondent violated Section 8(a)(1) and (3) of the Actby discharging Leon Cowart, I shall recommend that Respondent offer him im-mediate and full reinstatement to his former or a substantially equivalent positionwithout prejudice to his seniority or other rights and privileges, and make him wholefor any loss of earnings he may have suffered as a result of the discrimination againsthim, by payment to him of a sum of money equal to that which he normally wouldhave earned as wages from the date of his discharge to the date of the Respondent'soffer of reinstatement, less his net earnings during such period, with backpay andinterest thereon to be computed in the manner prescribed by the Board in F. W.W'nhvorth Company,90 NLRB 289, andIsisPlumbing & Heating Co.,138NLRB 716.Because the Respondent by its conduct violated fundamental employee rightsguaranteed by Section 7 of the Act and it appears from the nature and manner of thecommission of those acts a disposition to commit other unfair labor practices, I shallrecommend that Respondent cease and desist from committing the specific acts foundto infringe upon those rights as well as generally desist from in any other mannerinfringing thereupon.Upon the foregoing findings of fact and upon the entire record in the case, I havereached the following:CONCLUSIONS OF LAW1.The Respondentisan Employer engaged in commercewithin themeaning ofSection 2(2), (6), and (7) of the Act.2.The Charging Partyisa labor organizationwithin themeaning ofSection 2(5)of the Act. 22DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.By discouraging union membership through discrimination in employment andinterfering with,restraining,and coercing its employees in the exercise of their rightsunderthe Act,as found above,the Respondent has engaged in and is engaging inunfair labor practices affecting commerce within the meaning of Sections 8(a)(1)and (3)and 2(6) and(7) of the Act.RECOMMENDED ORDEROn the basis of the foregoing findings of fact and conclusions of law, and pursuantto Section 10(c) of the Act, I shall recommend that Waycross Sportswear, Inc., Way-cross,Georgia, its officers, agents, successors, and assigns, shall:1.Cease and desist froma.Discouraging membership in Amalgamated Clothing Workers of America, AFL-CIO, or in any other labor organization of its employees, by discharging, laying off,or refusing to reinstate any of its employees because of their concerted or unionactivities, or in any other manner discriminating in regard to their hire or tenure ofemployment or any term or condition of employment.b. Interrogating employees concerning union affiliation or activities in a mannerconstituting interference, restraint, or coercion violative of Section 8 (a) (1) of the Act.c.Attempting to discourage or discouraging membership in, support of, andactivities on behalf of Amalgamated Clothing Workers of America, AFL-CIO, orany other labor organization of its employees by promise of benefits or threats ofreprisals.d.Encouraging and soliciting employees to withdraw membership in and supportof Amalgamated Clothing Workers of America, AFL-CIO, or any other labor orga-nization of its employees as their representative for the purpose of adjusting employeedisputes over wages, rates of pay, hours or other conditions of employment and toform, support, and utilize a "Grievance Committee" of employees favored by andrecognized by Waycross Sportswear, Inc. as a substitute therefor.e. In any other manner interfering with, restraining, or coercing employees in theexercise of their rights under Section 7 of the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:a.Offer Leon Cowart immediate and full reinstatement to his former or a sub-stantially equivalent position, without prejudice to his seniority or other rights andprivileges.b.Make whole Leon Cowart in the manner set forth in "The Remedy" section ofthisDecision.c.Preserve and, upon request, make available to the Board or its agents all payrolland other records as set forth in "The Remedy" section of this Decision.d.Post in conspicuous places at its place of business in Waycross, Georgia, in-cluding all places where notices to employees are customarily posted, copies of theattached notice marked "Appendix." 8Copies of such notice shall be furnished toRespondent by the Regional Director for Region 10 and shall be signed by a rep-resentative of Respondent and posted immediately upon Respondent's receipt of suchnotice and maintained for at least 60 consecutive days thereafter.Reasonable stepsshall be taken by the Respondent to ensure that the notices are not altered, defacedor covered by any other material.e.Notify the Regional Director for Region 10, in writing, within 20 days from thereceipt of this Decision, what steps the Respondent has taken to comply herewith.'°e In the event that this Recommended Order is adopted by the Board, "a Decision andOrder" shall be substituted for "the Recommended Order of a Trial Examiner" in thenoticeIf the Board's Order is enforced by a decree of a United States Court of Appeals,"a Decree of the United States Court of Appeals, Enforcing an Order" shall be substitutedfor "a Decision and Order "10 In the event that this Recommended Order is adopted by the Board, this provisionshall be modified by the substitution of "10 days from the date of this Order" for "20 daysfrom the receipt of this Recommended Order "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto theRecommendedOrder of a Trial Examiner of the National LaborRelations Board,and in order to effectuatethe policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that:WE WILL NOTdiscouragemembershipin or activitieson behalf of Amal-gamatedClothingWorkers of America, AFL-CIO,or inany other labor orga- CLARK PRODUCTS, INC.23nization,by discriminating in any manner with regard to hire, tenure of employ-ment, or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their right to self-organization,to form labor orga-nizations,to join or assist the above-named or any other labor organization, tobargaining collectively through representatives of their own choosing or to engagein other concerted concerted activities for the purpose of collective bargainingor other mutual aid or protection,or to refrain from any or all such activities.WE WILL offer to Leon Cowart immediate and full reinstatement to his formeror substantially equivalent employment without prejudice to his seniority or otherrights and privileges and will make him whole for any loss of earnings andbenefits suffered as a result of our discrimination against him.WE WILL NOT interfere with, restrain,or coerce our employees in the exerciseof their rights set out in the second paragraph above by coercively interrogatingthem concerning membership in or activities on behalf of Amalgamated Cloth-ing Workers of America,AFL-CIO,or any other labor organization;by directlyor indirectly promising benefits to them for abandoning union membership, sup-port, or activity;by directly or indirectly threatening reprisals against them forunion membership,support, or activity;by directly or indirectly soliciting andencouraging them to form, support,and utilize a "Grievance Committee" orother similar organization as a substitute for and instead of AmalgamatedClothingWorkers of America,AFL-CIO,or any other labor organization, astheir representative for the purpose of adjusting their disputes over wages, ratesof pay, hours, and other conditions of employment.WE WILL NOTin any other manner interfere with,restrain,or coerce our em-ployees in the exercise of their rights set out in the second paragraph above.All our employees are free to become or remain,or to refrain from becom-ing or remaining,members of the Amalgamated Clothing Workers ofAmerica, AFL-CIO, or any other labor organization.WAYCROSS SPORTSWEAR, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to reinstatement upon application inaccordance with the Selective Service Act and the Universal Military Training andService Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with itsprovisions,theymay communicate directly with the Board'sRegional Office, 528Peachtree-Seventh Building,50 Seventh Street NE., Atlanta,Georgia, Telephone526-5741.Clark Products,Inc., Subsidiary of Nopco Chemical CompanyandUpholsterers'International Union of North America, AFL-CIO, Local Union227.Case 25-CA-2249.July 1, 1966DECISION AND ORDEROn February 16, 1966, Trial Examiner Samuel M. Singer issuedhisDecision in the above-entitled proceeding, finding that the Re-spondent had engagedin certainunfair labor practices and recom-mending that it cease and desist therefrom and take certain affirmativeaction, as set forth in the attached TrialExaminer'sDecision.Healsofound that the Respondent had not engaged in other unfair laborpractices and recommended that the complaint be dismissed as to them.160 NLRB No. 5.